Exhibit 10.7

EXECUTION VERSION

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is entered
into as of October 26, 2020, among PNMR DEVELOPMENT AND MANAGEMENT CORPORATION,
a New Mexico corporation (the “Borrower”), the Lender party hereto and KEYBANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned thereto in the Credit Agreement (as
defined below).

R E C I T A L S

WHEREAS, the Borrower, the Lender party thereto and the Administrative Agent are
parties to that certain Term Loan Credit Agreement, dated as of November 26,
2018 (as amended or modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested a modification to the Credit Agreement as
described below; and

WHEREAS, the Administrative Agent and the Lender party hereto are willing to
agree to such modification and the other provisions contained herein, subject to
the terms set forth herein as more fully set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

A G R E E M E N T

1. Amendment to Credit Agreement. Effective as of the date first written above
and subject to the conditions set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

(a) The definition of “Change of Control” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Change of Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (other than pursuant to the Merger Agreement) (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of twenty-five percent (25%) of the
Capital Stock of the Parent Guarantor entitled to vote for members of the



--------------------------------------------------------------------------------

board of directors or equivalent governing body of the Parent Guarantor on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent Guarantor
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) the Parent Guarantor
shall cease to own, directly or indirectly, and free and clear of all Liens or
other encumbrances, at least 100% of the outstanding Voting Stock of the
Borrower on a fully diluted basis.

(b) Section 1.1 of the Credit Agreement is hereby amended to insert the
following new definition alphabetically therein:

“Merger Agreement” means that certain Agreement and Plan of Merger dated
October 20, 2020, among Avangrid, Inc., NM Green Holdings, Inc. and the Parent
Guarantor, as amended, restated or otherwise modified from time to time, but
without giving effect to any amendment, waiver or consent that is materially
adverse to the interests of the Lenders in their respective capacities as such
without the consent of the Administrative Agent.

(c) Section 8.2 of the Credit Agreement is hereby amended to delete the phrase
“enter into any transaction of merger” now appearing in clause (a) thereof and
to substitute the following therefor: “merge with or into any other Person”.

2. Parent Guarantor Merger Agreement; Waivers.

(a) The Borrower has informed the Administrative Agent and the Lender that
(i) the Parent Guarantor has entered into that certain Agreement and Plan of
Merger dated October 20, 2020, among Avangrid, Inc., NM Green Holdings, Inc. and
the Parent Guarantor (as amended, restated or otherwise modified from time to
time, but without giving effect to any amendment, waiver or consent that is
materially adverse to the interests of the Lenders in their respective
capacities as such without the consent of the Administrative Agent, the “Merger
Agreement”) and (ii) the entering into of the Merger Agreement is not expressly
permitted pursuant to the definition of “Change of Control” or Section 8.2(a) of
the Credit Agreement and an Event of Default could be construed to have occurred
and be continuing pursuant to Sections 9.1(c) and 9.1(i) of the Credit Agreement
(the “Potential Covenant Defaults”). In addition, other Defaults or Events of
Default may have occurred and be continuing pursuant to Section 9.1(f)(ii) as a
result of any cross-default arising thereunder from the entering into of the
Merger Agreement pursuant to the terms of any other Indebtedness (the “Potential
Cross Defaults”; and together with the Potential Covenant Defaults, and any
other Default or Event of Default which may have occurred solely as a result of
the Parent Guarantor’s entering into the Merger Agreement, the “Potential
Specified Defaults”).

(b) The Borrower has requested that the Administrative Agent and the Lender
waive each of the Potential Specified Defaults pursuant to Section 11.6 of the
Credit Agreement. Effective as of the Effective Date (as defined below), and
subject to the satisfaction of the conditions precedent set forth in Section 3
below, the Administrative Agent and the Lender hereby agree to (i) waive each of
the Potential Specified Defaults and (ii) waive any interest or fees that may
have accrued at the post-Default rate pursuant to Section 3.1(b) of the Credit
Agreement prior to the date hereof solely in connection with each of the
Potential Specified Defaults.

 

2



--------------------------------------------------------------------------------

(c) The Borrower acknowledges and agrees that the closing of the transactions
described in the Merger Agreement shall constitute a “Change of Control” under
the Credit Agreement and shall be prohibited pursuant to the terms of
Section 8.2(a) of the Credit Agreement, as amended by this Amendment, and
nothing contained in this Section 2 or elsewhere in this Amendment is intended
to waive or limit or should be construed as waiving or limiting the Lender’s
rights and remedies relating to any Default or Event of Default resulting
therefrom.

(d) The waivers set forth above shall be limited precisely as written and relate
solely to the Potential Specified Defaults in the manner and to the extent
described above, and nothing in this Amendment shall be deemed to (i) constitute
a waiver of compliance by the Borrower with respect to any other term, provision
or condition of the Credit Agreement, any other Credit Document or any other
instrument or agreement referred to therein or (ii) prejudice any right or
remedy that the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with the Credit Agreement, any other Credit
Document or any other instrument or agreement referred to therein. For the
avoidance of doubt, none of the Administrative Agent or the Lenders is hereby
waiving, or agreeing to waive in the future, any other Default or Event of
Default under the Credit Agreement. Nothing herein shall be construed to require
the Administrative Agent or the Lenders to grant (or consent to) any future or
additional waiver of any event under or in connection with the Credit Agreement
or the transactions contemplated thereby.

3. Effectiveness. This Amendment shall be effective on the date (the “Effective
Date”) of receipt by the Administrative Agent of (i) copies of this Amendment
duly executed by the Borrower, the Administrative Agent and the Required Lenders
and (ii) the Administrative Agent’s and its affiliates’ fees and expenses
(including reasonable fees and expenses of counsel for the Administrative Agent)
due and payable in connection with this Amendment.

4. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Credit Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment and as amended and modified from time to time
hereafter. Except as herein specifically agreed, the Credit Agreement, as
amended by this Amendment, is hereby ratified and confirmed and shall remain in
full force and effect according to its terms. Each party hereto acknowledges and
consents to the modifications set forth herein and agrees that, other than as
explicitly set forth in Sections 1 and 2 above, this Amendment does not impair,
reduce or limit any of its obligations under the Credit Documents (including,
without limitation, the indemnity obligations set forth therein) and that, after
the date hereof, this Amendment shall constitute a Credit Document.

5. Authority/Enforceability. The Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

3



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

6. Representations and Warranties. The Borrower represents and warrants to the
Lenders that (a) the representations and warranties of the Borrower set forth in
Section 6 of the Credit Agreement are true and correct in all material respects
(except to the extent that any such representation and warranty that is
qualified by materiality, Material Adverse Effect or Material Adverse Change
shall be true and correct in all respects) as of the date hereof, unless they
specifically refer to an earlier date, except that all references in Section 6.7
of the Credit Agreement to December 31, 2017 shall be changed to December 31,
2019 for purposes hereof, (b) after giving effect to this Amendment, no event
has occurred and is continuing which constitutes a Default or an Event of
Default, and (c) it has no claims, counterclaims, offsets, credits or defenses
to its obligations under the Credit Documents, or to the extent it has any, they
are hereby released in consideration of the Lender party hereto entering into
this Amendment.

7. No Conflicts. The Borrower represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Credit Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
hereof by the Borrower will not (a) violate, contravene or conflict with any
provision of its articles or certificate of incorporation, bylaws or other
organizational or governing document, (b) violate, contravene or conflict with
any law, rule, regulation (including, without limitation, Regulation U and
Regulation X), order, writ, judgment, injunction, decree or permit applicable to
the Borrower, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which the Borrower
is a party or by which it or its properties may be bound, the violation of which
would have or would be reasonably expected to have a Material Adverse Effect or
(d) result in or require the creation of any Lien upon or with respect to the
Borrower’s properties.

8. Acknowledgement of the Parent Guarantor. The Parent Guarantor hereby
acknowledges and agrees to the terms of this Amendment.

9. Counterparts/Telecopy. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, including both paper and
electronic counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Signatures delivered by
facsimile or PDF shall have the same force and effect as manual signatures
delivered in person. This Amendment may be executed using Electronic Signatures
(including, without limitation, facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Administrative Agent
of a manually signed paper hereof which has been converted into electronic form
(such as scanned into PDF format), or an electronically signed communication
converted into another format, for transmission, delivery and/or retention. For
purposes hereof, “Electronic Signature” shall have the meaning assigned to it by
15 USC §7006, as it may be amended from time to time.

10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

BORROWER:

 

PNMR DEVELOPMENT AND MANAGEMENT CORPORATION, a New Mexico corporation By:  

/s/ Joseph D. Tarry

Name:   Joseph D. Tarry Title:   President and Chief Executive Officer

PARENT GUARANTOR:

 

PNM RESOURCES, INC., a New Mexico corporation

By:  

/s/ Michael P. Mertz

Name:   Michael P. Mertz Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

LENDER:

 

KEYBANK NATIONAL ASSOCIATION as a Lender and as Administrative Agent By:  

/s/ Kevin D. Smith

Name:   Kevin D. Smith Title:   Senior Vice President